Citation Nr: 0702962	
Decision Date: 01/31/07    Archive Date: 02/06/07

DOCKET NO.  03-13 267	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for a lung disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

D. Vella Camilleri, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1963 to August 
1967.

This matter is now before the Board of Veterans' Appeals 
(Board) pursuant to a November 2002 rating decision by the 
Montgomery, Alabama, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  Appeal to the Board was perfected.  

In a VA Form 21-4138 dated October 2003, but not received 
until December 2005, the veteran indicated that he wished to 
file a claim for service connection for type II diabetes 
mellitus as a result of exposure to Agent Orange.  As the 
record does not reflect that the RO has addressed this issue, 
it is REFERRED for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The record reflects the veteran submitted a VA Form 21-4138 
in September 2006, indicating his desire for a video 
conference hearing.  The record does not reflect that such a 
hearing was scheduled.  Although the veteran previously 
appeared at a hearing before the Board in 2003, given the 
development of the record since then, a request for a second 
Board hearing appears reasonable.  

Accordingly, the case is REMANDED for the following action:

Schedule the veteran for a video 
conference hearing.  Notify him of the 
exact date, time, and place of the 
hearing.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the U.S. Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 
Supp. 2005).


_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



